Exhibit 10.2

 

CLAIMS AGREEMENT

 

Dated as of

 

December 27, 2005

 

THIS CLAIMS AGREEMENT (“Agreement”) is by and between the undersigned, an
officer and employee (the “Officer”) of Main Street Banks, Inc. and/or various
of its Subsidiaries (individually and collectively, the “Company”) and is made
in connection with the Agreement and Plan of Merger dated as of December 14,
2005 (the “Merger Agreement”) by and between BB&T Corporation (“BB&T”) and the
Company, and is made as of December 27, 2005. The Officer and the Company are
each a “Party”, and are “Parties” hereunder. Capitalized terms used herein and
not otherwise defined shall have the respective meanings ascribed to them in the
Merger Agreement.

 

Concerning claims which the Officer may have against the Company or BB&T or any
of their respective Subsidiaries or Affiliates, whether as an officer, director,
employee, partner, controlling person or affiliate or otherwise, and in
consideration of the premises, and the mutual covenants contained herein and in
the Merger Agreement and the mutual benefits to be derived hereunder and
thereunder, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties here to, intending to be
legally bound, hereby affirm and agree to the following in each and every
capacity.

 

1. Claims. The undersigned does not have, and is not aware of, any claims it
might have against Company or BB&T or any of their respective Subsidiaries or
Affiliates, except for (i) compensation and related benefits for services
rendered or to be rendered by the Officer pursuant to the Officer’s Employment
Agreement with the Company (the “Employment Agreement”), subject to, and as
specifically provided in Schedule A hereto, (ii) contract rights, under written
loan commitments and agreements between the undersigned and Company,
specifically limited to possible future advances in accordance with the terms of
such commitments or agreements, (iii) rights under certificates of deposits and
deposit accounts in accordance with their terms and the rules and regulations of
the depositary institution, (iv) except as expressly and specifically provided
in Schedule A hereto and (v) any rights of the Officer as a holder of Company
common stock or options granted to the Officer to acquire Company common stock
(individually and collectively, the items described in clauses (i) through
(v) of this paragraph are called “Excepted Claims”).

 

2. Releases. Subject to the Closing of the Merger, the Officer hereby
irrevocably releases and forever discharges the Company, BB&T and their
respective current or former Subsidiaries, Affiliates, directors, officers,
employees, agents, attorneys,



--------------------------------------------------------------------------------

representatives, partners, controlling persons and insurers, and their
respective successors and assigns, and their heirs, estates and personal and
legal representatives, and each of them (hereinafter, individually and
collectively, the “Releasees”) of and from any and all liabilities, claims,
demands, debts, accounts, covenants, agreements, obligations, costs, expenses,
actions or causes of action of every nature, character or description, now
accrued or which may hereafter accrue, without limitation and whether or not in
law, equity or otherwise, based in whole or in part on any known facts, conduct,
activities, transactions, events or occurrences, including any claims that the
Officer may have under his Employment Agreement (including all claims under any
documents, instruments or agreements related to the Officer’s Employment
Agreement) other than as specifically provided herein (including Schedule A
hereto) and including any right of the Officer to terminate his Employment
Agreement pursuant to Section 6(c) of such Employment Agreement, whether matured
or unmatured, contingent or otherwise, which have or allegedly have existed,
occurred, happened, arisen or transpired from the beginning of time through the
date of execution of this Agreement, except for the Excepted Claims.
(collectively, subject only to the specific Excepted Claims, the “Claims”).
Without limiting the foregoing, this release and covenant not to sue includes,
but is not limited to, any claim of discrimination on the basis of race, sex,
marital status, sexual preference, national origin, handicap or disability, age,
or veteran status; any other claim based on a statutory prohibition; any claim
arising out of or related to an express or implied employment contract or
covenant of good faith and fair dealing; and any tort claims. The undersigned
further irrevocably releases, discharges and transfers to the Company, all
Claims and interests of the undersigned in and to any Intellectual Property of
any nature whatsoever created, developed, registered, licensed or used by or for
the undersigned or the Company (which shall also be considered to be Claims).
The Officer represents, warrants and covenants that all Claims released hereby
are owned solely by the Officer, who has the sole authority to release such
Claims and no Claim released herein has been assigned, expressly, impliedly, by
operation of law or otherwise. The Claims released hereby do not include any
claims with respect to BB&T’s obligations under any written employment and/or
consulting agreement between BB&T and the undersigned Officer. It is understood
and agreed by the Parties that this Agreement is a compromise and clarification
of claims related to the Officer’s employment and the Merger.

 

3. Forbearances and Releases at Closing of the Merger and Termination of
Employment.

 

(a) The Officer shall forever refrain and forebear from commencing, instituting
prosecuting or making any lawsuit, action, or proceeding or claim or demand
before or in any court, Regulatory Authority, Governmental Authority, arbitral
or other authority to collect or enforce any Claims which are released and
discharged hereby. In consideration of this Agreement and the amounts and rights
paid, delivered or to be paid or delivered pursuant to Schedule A, the Officer
agrees that he shall not, without the Company’s prior written consent, resign or
otherwise take any action to cease his status or performance as a full-time,
active officer and employee of the Company through the Closing and that he shall
use all reasonable efforts to effect the Merger and to fulfill the

 

2



--------------------------------------------------------------------------------

Company’s representations, warranties, forbearances, covenants and agreements
under the Merger Agreement. Except as expressly provided in Section 5 of this
Agreement and with respect to potential indemnity claims under the Company’s
Articles of Incorporation, Bylaws and any director’s and officer’s insurance
policies covering the Company’s directors and officers, notwithstanding anything
to the contrary contained in the Officer’s Employment Agreement or otherwise,
the Company shall have no obligation to pay any attorneys’ fees or charges in
connection with any Claims by the Officer under his Employment Agreement, this
Agreement or otherwise. The Officer acknowledges and agrees that his agreements
and covenants made in this paragraph are conditions and prerequisites to his
entitlement to the payments and benefits described and provided in Schedule A to
this Agreement, and he agrees that if he breaches any of these agreements or
covenants, he shall forfeit the payments and other benefits provided pursuant to
and described in Schedule A, Item A.2. (to the extent such amounts exceed the
amounts earned in accordance with the terms of the bonus plan based upon the
Company’s 2005 performance), Item A.5. and Item C.1. (collectively, the “Return
Amounts”), and he shall return to the Company all Return Amounts paid to him
pursuant to this Agreement.

 

(b) In consideration of the payments and benefits promised by the Company under
Schedule A to this Agreement, the Officer agrees that he shall, as a condition
and prerequisite of entitlement to the payments and provisions provided through
Schedule A, execute on the date of Closing of the Merger and on such later date
as his employment may terminate with Company or its successor, a General Release
in the form attached hereto and incorporated herein as Exhibit 1 (the “General
Release”), provided, if the Officer is not then living or has been determined to
lack legal capacity by a court of competent jurisdiction, his personal or legal
representatives (individually and collectively, the “Officer’s Representatives”)
shall execute and deliver such General Release to the Company or its successor.
If the Officer or the Officer’s Representatives do not execute such General
Release on the date of Closing and on such later date, the Return Amounts shall
be forfeited and shall be returned to the Company or its successor.

 

4. Confidentiality. The Parties shall keep the terms of this Agreement strictly
confidential, except for disclosures to their respective counsel, accountants
and tax authorities (and spouses in the case of the Officer), to BB&T and as
required by the securities or banking laws and rules applicable to the Company
or BB&T. The Officers will cause to be timely filed any SEC Forms 4 with respect
to any consideration received or receivable hereunder consistent with the
Company’s historical practices.

 

5. Attorneys’ Fees. The Company will pay prior to December 31, 2005 all of the
attorneys’ fees and charges actually incurred, on an hourly basis and not on a
contingency basis, by the Officer in the amount specified in Schedule A hereto.
The Company shall not have any further or other obligation to pay attorneys’
fees incurred by the Officer, including those paid in connection with this
Agreement (including any further agreements required to be made or executed by
this Agreement), the Employment Agreement, the Officer’s services to the Company
or its successors, or the matters addressed by this Agreement.

 

3



--------------------------------------------------------------------------------

6. Representations, Warranties and Covenants.

 

(a) The Parties represent and warrant that they have read this Agreement, they
have conferred with their attorneys concerning this Agreement and the terms and
conditions hereof, and that they fully understand the terms, conditions,
requirements and effects of this Agreement.

 

(b) The Parties represent and warrant that they are executing this Agreement
freely and voluntarily, without threat, duress, coercion or promise of
consideration other than that stated herein and that they have full authority
and capacity to execute, deliver and perform this Agreement in accordance with
its terms and conditions.

 

(c) This Agreement does not constitute and shall not be construed or interpreted
to constitute an admission of liability by any of the parties hereto.

 

(d) Except for potential Claims under the Employment Agreement and possible
Excepted Claims, the Officer represents, warrants and covenants that he has no
Claims against the Company. The Officer further represents, warrants and
covenants that he will assert no Claims against the Company except to enforce
the payment and delivery obligations of the Company hereunder, and shall
specifically confirm in writing to the Company and BB&T this representation,
warranty and covenant at Closing and on such later date as his employment may
terminate with the Company or its successor, and as a condition to receiving any
consideration due hereunder at Closing, at termination of employment or
thereafter. The Officer agrees that, as a condition and prerequisite of
entitlement to the payments and provisions provided through Schedule A, he or,
if applicable, his Officer Representatives, shall execute on the date of Closing
and on such later date as his employment may terminate with Company or its
successor, the General Release. If the Officer (or if applicable, his Officer
Representative) does not execute such General Release on each of the Closing of
the Merger and on such later date as the Officer’s employment may terminate with
Company or its successor, he shall forfeit and return to the Company or its
successor the Return Amounts . The Officer represents, warrants and covenants
and the Officer or his Officer Representative will reconfirm in writing to the
Company and BB&T at the Closing of the Merger that he has no existing or (to his
knowledge) threatened indemnity claims under the Company’s Articles of
Incorporation and Bylaws or the Company’s existing director’s and officer’s
insurance policies.

 

7. Miscellaneous.

 

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of Georgia without regard to conflict of laws principles (other
than the choice of law provisions thereof).

 

4



--------------------------------------------------------------------------------

(b) This Agreement, including Schedule A and Exhibit 1 attached hereto and
incorporated herein (together with the agreements specifically modified in
Schedule A, and Section 6.13 of the Merger Agreement) contain the entire
Agreement and understanding of the parties with respect to the Claims released
hereby, and any provision of this Agreement that is inconsistent with the
Employment Agreement, modifies, amends and supersedes any inconsistent terms of
the Employment Agreement, and such terms in the Employment Agreement shall have
no further force or effect, provided, however, the Employment Agreement
otherwise shall remain in full force and effect. This Agreement supersedes all
prior agreements, arrangements or understandings (written or otherwise) with
respect to such Claims, and no representation or warranty, oral or written,
express or implied, has been made by or relied upon by any party hereto, except
as expressly contained herein or in the Merger Agreement.

 

(c) This Agreement shall be binding upon and inure to the benefit of the
undersigned and their respective successors and assigns, heirs, estates, and
personal and legal representatives.

 

(d) This Agreement may not be modified, amended or rescinded except by the
written agreement of the Parties with the written consent of BB&T, it being the
express understanding of the Parties that no term hereof may be waived by the
action, inaction or course of dealing by or between the Parties or any other
person or entity, except in strict accordance with this paragraph. Any waiver of
any breach of this Agreement shall not constitute or be construed as the waiver
of any other breach of the terms hereof or for any other purpose or time.

 

(e) Each Party represents, warrants and covenants that he or it is fully aware
of his or its rights to discuss any and all aspects of this matter with any
attorney chosen by him, and that he or it has carefully read and fully
understands all the provisions of this Agreement, and that he or it is
voluntarily entering into this Agreement.

 

(f) This Agreement is effective when signed by the Officer and his counsel and
delivered to the Company and executed by the Company, subject to any consents
required from BB&T, and its operation to extinguish all of the Claims released
hereby is not dependent on or affected by the performance or non-performance of
any future act by the Parties.

 

(g) This Agreement may be executed in multiple counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Counterparts of this Agreement signed and sent by facsimile shall have the same
force and effect as original signed counterparts.

 

(h) If any provision or part of a provision of this Agreement shall be
determined to be void or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement shall remain valid and enforceable by any party.

 

5



--------------------------------------------------------------------------------

(i) Herein, the singular includes and means the plural and vice versa,
references to any gender includes all other genders, as applicable, and the
terms “include”, “including” and any derivation thereof shall mean including
without limitation, whether by enumeration or otherwise.

 

IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of the
undersigned as of the date first written above.

 

OFFICER

    /s/    JOHN T. MONROE, III        

Name:

  John T. Monroe, III

MAIN STREET BANKS, INC.

By:

  /s/    SAMUEL B. HAY, III        

Name:

  Samuel B. Hay, III

Title:

  President and CEO

 

6



--------------------------------------------------------------------------------

Officer: John T. Monroe, III

 

SCHEDULE A

 

The following sets forth the amounts and types of consideration payable to the
Officer, and the Officer waives any and all Claims as to additional or different
consideration, compensation or benefits, and the Company has no further
obligations to pay any other or additional consideration, compensation or
benefits to the Officer.

 

A. Consideration payable by the Company prior to December 31, 2005, without
regard to the Closing of the transactions contemplated by the Merger Agreement:

 

  1. Normal salary and benefits in amounts, at times, and on terms consistent
with those paid or provided previously in calendar year 2005 as provided in
Section 5 of the Officers Employment Agreement.

 

  2. Cash bonus of $81,000.

 

  3. Options on 3,857 shares of Company common stock at an exercise price of
$28.73 per share that were awarded to Officer previously on December 14, 2005.

 

  4. 1,929 shares of restricted Company common stock.

 

  5. $41,000 in cash in lieu of the automobile held by the Officer, his
automobile allowance and club dues.

 

  6. Fees and charges for Officer’s attorney in connection with Agreement of
$5,500.00.

 

B. Consideration payable by the Company in 2006 prior to the Closing of the
Merger with BB&T.

 

  1. Normal salary and benefits in amounts, at times and on terms consistent
with Section 5 of the Officer’s Employment Agreement with the Company’s practice
at an annual rate of $185,400, in amounts and on terms consistent with Section 5
of the Officer’s Employment Agreement.

 

C. Consideration payable promptly after the Closing of the Merger with BB&T and
the earlier of (i) the termination of Officer’s employment with the Company or
its successor or (ii) the termination of the Officer’s Employment Agreement:

 

  1.

Cash of $623,630 in full satisfaction of all obligations of the Company under
Section 7(a)(i) of the Officer’s Employment Agreement, assuming

 

7



--------------------------------------------------------------------------------

 

termination of employment as of April 1, 2006 plus any related Payments provided
in Section 9 of the Officer’s Employment Agreement. If termination of employment
is at a different date than assumed in this paragraph, the amounts payable under
this paragraph shall be adjusted based upon the same calculation methodology as
the payment amount specified in this paragraph.

 

  2. To the fullest extent permitted by the applicable Company plan, program,
practice or policy, benefits shall be provided by the Company or its successor
as specified in Section 7(a)(ii) of the Officer’s Employment Agreement.

 

  3. Outstanding but unexercised options of Company common stock shall fully
vest, and all restrictions on the Officer’s restricted shares of Company common
stock shall lapse (except for securities law restrictions, if any), subject to
their respective terms and conditions.

 

  4. No Other Benefits are payable to the Officer under Section 7(a)(iv) of the
Officer’s Employment Agreement.

 

Any amounts payable hereunder will be reduced for applicable federal and state
tax and other withholdings.

 

Understood, agreed and accepted.

 

OFFICER

/s/    JOHN T. MONROE, III         John T. Monroe, III

 

MAIN STREET BANKS, INC.

By:

  /s/    SAMUEL B. HAY, III        

Name:

  Samuel B. Hay, III

Title:

  President and CEO

 

8



--------------------------------------------------------------------------------

EXHIBIT 1

 

GENERAL RELEASE AND COVENANT NOT TO SUE AGREEMENT

 

THIS GENERAL RELEASE AND COVENANT NOT TO SUE AGREEMENT (“Agreement”) is by and
between the undersigned, an officer and employee (the “Officer”) of Main Street
Banks, Inc. and/or various of its Subsidiaries (individually and collectively,
the “Company”) and is made in connection with the Agreement and Plan of Merger
dated as of December 14, 2005 (the “Merger Agreement”) by and between BB&T
Corporation (“BB&T”) and the Company and the Claims Agreement between the
Company and the Officer dated as of December 27, 2005 (the “Claims Agreement”),
is made as of                     , 2006. The Officer and the Company are each a
“Party”, and are “Parties” hereunder. Capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to them in the
Merger Agreement or the Claims Agreement.

 

Concerning claims which the Officer may have against the Company or BB&T or any
of their respective Subsidiaries or Affiliates, whether as an officer, director,
employee, partner, controlling person or affiliate or otherwise, and in
consideration of the premises, and the mutual covenants contained herein and in
the Merger Agreement and the mutual benefits to be derived hereunder and
thereunder, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Officer, intending to be legally
bound, hereby affirms and agrees to the following in each and every capacity.

 

The Officer hereby irrevocably releases and forever discharges the Company, BB&T
and their respective current or former Subsidiaries, Affiliates, directors,
officers, employees, agents, attorneys, representatives, partners, controlling
persons and insurers, and their respective successors and assigns, and their
heirs, estates and personal and legal representatives, and each of them
(hereinafter, individually and collectively, the “Releasees”) of and from any
and all liabilities, claims, demands, debts, accounts, covenants, agreements,
obligations, costs, expenses, actions or causes of action of every nature,
character or description, now accrued or which may hereafter accrue, without
limitation and whether or not in law, equity or otherwise, based in whole or in
part on any known facts, conduct, activities, transactions, events or
occurrences, including any claims that the Officer may have under his Employment
Agreement (including all claims under any documents, instruments or agreements
related to the Officer’s Employment Agreement) other than as specifically
provided herein (including Schedule A hereto) and including any right of the
Officer to terminate his Employment Agreement pursuant to Section 6(c) of such
Employment Agreement, whether matured or unmatured, contingent or otherwise,
which have or allegedly have existed, occurred, happened, arisen or transpired
from the beginning of time through the date of the Closing of the transactions
and through the date of this Agreement, except for the Excepted Claims)
(collectively,

 

9



--------------------------------------------------------------------------------

subject only to the foregoing specific Excepted Claims, the “Claims”). Without
limiting the foregoing, this release and covenant not to sue includes, but is
not limited to, any claim of discrimination on the basis of race, sex, marital
status, sexual preference, national origin, handicap or disability, age, or
veteran status; any other claim based on a statutory prohibition; any claim
arising out of or related to an express or implied employment contract or
covenant of good faith and fair dealing; and any tort claims. The undersigned
further irrevocably releases, discharges and transfers to the Company, all
Claims and interests of the undersigned in and to any Intellectual Property of
any nature whatsoever created, developed, registered, licensed or used by or for
the undersigned or the Company (which shall also be considered to be Claims).
The Officer represents, warrants and covenants that all Claims released hereby
are owned solely by the Officer, who has the sole authority to release such
Claims and no Claim released herein has been assigned, expressly, impliedly, by
operation of law or otherwise. The Claims released hereby do not include any
claims with respect to BB&T’s obligations under any written employment and/or
consulting agreement between BB&T and the undersigned Officer. It is understood
and agreed by the Parties that this Agreement is a compromise and clarification
of claims related to the Officer’s employment and the Merger.

 

Furthermore, the Officer shall forever refrain and forebear from commencing,
instituting prosecuting or making any lawsuit, action, or proceeding or claim or
demand before or in any court, Regulatory Authority, Governmental Authority,
arbitral or other authority to collect or enforce any Claims which are released
and discharged hereby. The Officer acknowledges and agrees that his agreements
and covenants made in this paragraph are conditions and prerequisites to his
entitlement to the payments and benefits described and provided in Schedule A to
the Claims Agreement (“Schedule A”) and he agrees that if he breaches any of
these agreements or covenants, he shall forfeit the Return Amounts and shall
return to the Company all Return Amounts paid to him pursuant to the Claims
Agreement.

 

The Officer represents and warrants that he has read this Agreement, he has
conferred with his attorney concerning this Agreement and the terms and
conditions hereof, and that he fully understands the terms, conditions,
requirements and effects of this Agreement. The Officer further represents and
warrants that he is executing this Agreement freely and voluntarily, without
threat, duress, coercion or promise of consideration other than that stated
herein and that they have full authority to execute, deliver and perform this
Agreement in accordance with its terms and conditions.

 

This Agreement shall be binding upon the undersigned and his respective
successors and assigns, heirs, estates, and personal and legal representatives
and shall inure to the benefit of the Company and BB&T and their respective
successors and assigns, heirs, estates, and personal and legal representatives.
This Agreement shall be governed and construed in accordance with the laws of
the State of Georgia without regard to conflict of laws principles (other than
the choice of law provisions thereof).

 

10



--------------------------------------------------------------------------------

If any provision or part of a provision of this Agreement shall be determined to
be void or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall remain valid and enforceable by any party.

 

This Agreement, contains the entire Agreement and understanding of the parties
with respect to the Claims released hereby and shall not be amended without an
express written amendment signed by both the Officer and the Company or BB&T.

 

IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of the
undersigned as of the date first written above.

 

OFFICER

     

Name:

   

 

11